        Case: 3:19-cv-00782-bbc Document #: 28 Filed: 03/25/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

PAUL ALOIS ADAMSKI,
                                                                  OPINION AND ORDER
                                Petitioner,
                                                                        19-cv-782-bbc
                v.

REED A. RICHARDSON,

                                Respondent.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

        Petitioner Paul Alois Adamski has filed a pro se petition for a writ of habeas

corpus under 28 U.S.C. § 2254.            He challenges a 2008 judgment of conviction for

repeated sexual assault of a child, child enticement and incest and two counts of third-

degree sexual assault of a child. In a previous order, I permitted petitioner to proceed

with two claims: (1) his postconviction/appellate counsel was ineffective for filing a no-

merit appeal that failed to challenge the state’s Brady violations, failed to challenge the

effectiveness of trial counsel in preserving the Brady claims and failed to challenge the

state’s search of petitioner’s cell; and (2) trial counsel was ineffective for failing to object

to the state’s search of his cell and collection of his trial materials.

        The state contends that petitioner’s first claim is unexhausted and the second is

procedurally defaulted.1 It did not brief the merits of the claims. Because I conclude that

1

As petitioner’s custodian, Warden Reed A. Richardson is the respondent in this action. However, his role
is as a representative of the State of Wisconsin.

                                                   1
       Case: 3:19-cv-00782-bbc Document #: 28 Filed: 03/25/21 Page 2 of 5




petitioner’s claims are exhausted, I will order the state to provide additional briefing on

the merits.




                                    BACKGROUND

       Following a jury trial, in Outagamie County case number 2008CF268 petitioner

Paul Adamski was convicted of repeated sexual assault of a child, child enticement and

incest and two counts of third-degree sexual assault of a child.        The circuit court

sentenced petitioner to 45 years of prison confinement and 25 years of extended

supervision. Petitioner’s counsel filed a no-merit report under Wis. Stat. § 809.32 with

the Wisconsin Court of Appeals, dkt. #23-1, which is Wisconsin’s procedure for

implementing Anders v. California, 386 U.S. 738 (1967).             Petitioner responded,

identifying several issues that he believed should be addressed on appeal. Dkt #23-2.

The Wisconsin Court of Appeals agreed with counsel that there was no arguable merit to

any appealable issues and affirmed the conviction. Dkt. #19-2; State v. Adamski, No.

2010AP2190 (WI App Dec. 12, 2012) (unpublished).            Petitioner filed a petition for

review with the Wisconsin Supreme Court, dkt. #19-3, which was summarily denied.

Dkt. #19-5.

       Petitioner filed a postconviction motion, arguing that his conviction should be

reversed and that he was entitled to a new trial because the trial judge was disqualified

from presiding in his criminal case because of a financial interest in the matter.

Petitioner then filed a motion asking the trial judge to recuse himself from handling


                                             2
        Case: 3:19-cv-00782-bbc Document #: 28 Filed: 03/25/21 Page 3 of 5




petitioner’s postconviction motions. For the next several years, petitioner continued to

file letters, briefs, motions, supplements and exhibits in support of his bias claim and

recusal request. In August 2016, the circuit court denied all of petitioner’s postconviction

motions without a hearing.       Petitioner appealed, and the Wisconsin Court of Appeals

affirmed. Dkt. #19-9; State v. Adamski, 2018 WI App 62, ¶ 1, 384 Wis. 2d 270, 921

N.W.2d 15, review denied, 2018 WI 111, ¶ 1, 384 Wis. 2d 466, 922 N.W.2d 297. The

Supreme Court denied petitioner’s petition for review. Dkt. #19-12.

       Petitioner filed a habeas petition in this court on September 16, 2019, listing more

than fifty grounds for relief. I directed petitioner to file an amended petition, and later

directed the state to respond to two of the claims included in petitioner’s amended

petition: (1) postconviction/appellate counsel was ineffective for filing a no-merit appeal

that failed to challenge the state’s Brady violations, failed to challenge the effectiveness of

trial counsel in preserving the Brady claims and failed to challenge the state’s search of

petitioner’s cell; and (2) trial counsel was ineffective for failing to object to the state’s

search of his cell and collection of his trial materials.




                                           OPINION

       The state contends that petitioner did not exhaust either of his claims in state

court, so he cannot obtain federal habeas review. The state argues that petitioner did not

clearly present a claim of ineffective assistance of trial counsel in his no-merit response

brief. In addition, the state argues that petitioner’s claim challenging the effectiveness of


                                                3
       Case: 3:19-cv-00782-bbc Document #: 28 Filed: 03/25/21 Page 4 of 5




appellate counsel must be raised in a petition in the Wisconsin Court of Appeals under

State v. Knight, 168 Wis. 2d 509, 484 N.W.2d 540, 545 (1992). Neither argument is

persuasive.

       An assertion that someone’s counsel was ineffective for failing to pursue

constitutional issues is a claim separate and independent from those issues.       Lewis v.

Sternes, 390 F.3d 1019, 1026 (7th Cir. 2004). However, “where ineffective assistance

claims are presented ‘as a means to reach’ the embedded claims and those claims are the

real substance of a petitioner’s challenge, we will consider them fairly presented.” McGee

v. Bartow, 593 F.3d 556, 567 n.9 (7th Cir. 2010) (citing Malone v. Walls, 538 F.3d 744,

755 (7th Cir. 2008)). In this instance, petitioner framed his habeas claims as challenging

the effectiveness of trial and appellate counsel, but petitioner’s habeas petition and

accompanying brief show that he is actually seeking to challenge the alleged

constitutional violations underlying the ineffective assistance claims.    The underlying

claims are: (1) the state violated petitioner’s due process rights under Brady by failing to

disclose impeachment material about one of the victims and a state witness, as well as a

drawing by one of the victims; and (2) the state violated petitioner’s due process rights

and right to counsel by confiscating privileged materials from his jail cell and using them

against a defense witness before trial.

       Petitioner raised the underlying constitutional claims in his response to appellate

counsel’s no-merit brief.     Dkt. #23-2.    The Wisconsin Court of Appeals reviewed

petitioner’s brief and rejected his arguments. Petitioner filed a petition for review, which


                                             4
        Case: 3:19-cv-00782-bbc Document #: 28 Filed: 03/25/21 Page 5 of 5




was denied. Despite the state’s arguments to the contrary, petitioner could not now raise

these claims again in a Knight petition or other postconviction proceeding. State ex rel.

Funches v. Smith, 2013 WI App 94, ¶ 7, 349 Wis. 2d 525, 835 N.W.2d 290 (arguments

rejected in no-merit proceedings may not be relitigated in subsequent postconviction

proceeding); State v. Witkowski, 163 Wis. 2d 985, 990, 473 N.W.2d 512 (Ct. App.

1991) (“A matter once litigated may not be relitigated in a subsequent postconviction

proceeding.”). Therefore, petitioner’s claims are exhausted.

       In sum, petitioner’s claims are not barred from federal habeas review. I will order

the state to provide additional briefing on the merits of petitioner’s claims alleging Brady

violations and challenging the search of his jail cell.




                                            ORDER

       IT IS ORDERED that

       1. The respondent has until April 16, 2021 to submit supplemental briefing on

the merits of petitioner’s claims, as set forth above.

       2. Petitioner may have until April 30, 2021 to file a response.

       Entered this 25th day of March, 2021.

                                            BY THE COURT:

                                            /s/
                                            _________________________________
                                            BARBARA B. CRABB
                                            District Judge



                                                5
